EXAMINER'S AMENDMENT
Examiner contacted Applicant’s Representative, Jon Western (Reg. No. 68,095), on 4/13/2021, and was authorized to amend claims 1, 10, and 20 as follows to place the claims in condition for allowance:
“1. (Currently Amended) A method comprising:
	clustering, by a device, traffic feature vectors for a plurality of endpoints in a network into a set of clusters, wherein each traffic feature vector comprises traffic telemetry data captured for one of the endpoints, and wherein each dimension of each traffic feature vector a binary indicator a particular characteristic 
	selecting, by the device, one of the clusters for labeling, based in part on contextual data associated with the clusters indicative of how likely a user is to provide an accurate label for the selected cluster, wherein the contextual data comprises data that was not used to form the clusters;
	obtaining, by the device, a device type label for the selected cluster by providing data regarding the selected cluster and the contextual data associated with that cluster to a user interface; and
	providing, by the device, the device type label and the traffic feature vectors associated with the selected cluster for training a machine learning-based device type classifier. 

10.  (Currently Amended) An apparatus, comprising:
one or more network interfaces to communicate with a network;
a processor coupled to the network interfaces and configured to execute one or more processes; and
a memory configured to store a process executable by the processor, the process when executed configured to:
, and wherein each dimension of each traffic feature vector a binary indicator a particular characteristic 
	select one of the clusters for labeling, based in part on contextual data associated with the clusters indicative of how likely a user is to provide an accurate label for the selected cluster, wherein the contextual data comprises data that was not used to form the clusters;
	obtain a device type label for the selected cluster by providing data regarding the selected cluster and the contextual data associated with that cluster to a user interface; and
	provide the device type label and the traffic feature vectors associated with the selected cluster for training a machine learning-based device type classifier. 

20.  (Currently Amended) A tangible, non-transitory, computer-readable medium storing program instructions that cause a device to execute a process comprising:
clustering, by the device, traffic feature vectors for a plurality of endpoints in a network into a set of clusters, wherein each traffic feature vector comprises traffic telemetry data captured for one of the endpoints, and wherein each dimension of each traffic feature vector a binary indicator a particular characteristic 
	selecting, by the device, one of the clusters for labeling, based in part on contextual data associated with the clusters indicative of how likely a user is to provide an accurate label for the selected cluster, wherein the contextual data comprises data that was not used to form the clusters;

	providing, by the device, the device type label and the traffic feature vectors associated with the selected cluster for training a machine learning-based device type classifier.”

Allowable Subject Matter
Claims 1 – 18 and 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 10, and 20 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 1 as the representative claim.
The claimed invention of claim 1 is directed to a method of collecting network traffic data to generate feature vectors, clustering devices based upon the traffic feature vectors, selecting a cluster to be labeled “based on how likely a user is to provide an accurate label”, and then obtaining the label from the user and providing the received label and the feature vectors associated therewith to a machine learning-based device type classifier.
Claim 1 is patentable over the prior art as the prior art fails to teach, suggest, or render obvious the claimed limitations comprising clustering, by the device, traffic feature vectors for a plurality of endpoints in a network into a set of clusters, wherein each traffic feature vector comprises traffic telemetry data captured for one of the endpoints, and wherein each dimension of each traffic feature vector comprises a binary indicator of a presence of a particular traffic characteristic in the traffic 
Varughese et al. (US 2019/0287030 A1), hereinafter “Varughese”, teaches the inventive concept of Applicant’s claimed invention absent the application to network traffic specifically for device labeling. Varughese specifically teaches applying an unsupervised dimensional reduction to a dataset  of feature vectors to achieve clustering of similar data points (Varughese Paragraphs [0015], [0021], and [0028]). Varughese further teaches producing visualizations for the user which includes the similarity groupings, outputting data to the user after receiving a cluster label from the user (Varughese Paragraphs [0022 – 0028]), and providing the label and the feature vectors as feedback to influence a categorization classification which updates machine learning algorithms used in the unsupervised process (Varughese Paragraph [0031]). Varughese fails to teach clustering, by the device, traffic feature vectors for a plurality of endpoints in a network into a set of clusters, wherein each traffic feature vector comprises traffic telemetry data captured for one of the endpoints, and wherein each dimension of each traffic feature vector comprises a binary indicator of a presence of a particular traffic characteristic in the traffic telemetry data.
Zhou et al. (US 2020/0076842 A1), hereinafter “Zhou”, teaches generating a sequence of traffic feature vectors corresponding to a sequence of network packets wherein the network packets are carried between a plurality of hosts and comprise telemetry message information (Zhou Paragraphs [0010], [0024], and [0098]). Zhou further teaches the feature vectors comprise encoded bits which represent meaningful attributes of the network packets (Zhou Paragraph [0109]). Zhou, whether taken alone or in combination with Varughese, fails to teach or suggest clustering, by the device, traffic feature vectors for a plurality of endpoints in a network into a set of clusters, wherein each traffic feature vector comprises traffic telemetry data captured for one of the endpoints, and wherein each 
Ochoa et al. (US 2020/0211721 A1), hereinafter “Ochoa”, teaches capturing sensing data as network traffic from a plurality of sensing devices and applying a label to the feature vectors using a learning model (Ochoa Paragraphs [0044] and [0069]). However, taken alone or in combination with Varughese and Zhou, Ochoa fails to teach clustering, by the device, traffic feature vectors for a plurality of endpoints in a network into a set of clusters, wherein each traffic feature vector comprises traffic telemetry data captured for one of the endpoints, and wherein each dimension of each traffic feature vector comprises a binary indicator of a presence of a particular traffic characteristic in the traffic telemetry data.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459